Citation Nr: 1820377	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, diagnosed as basal cell carcinoma and actinic keratosis, to include as due to exposure to an herbicide agent.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1970, including service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2015 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Veteran, having filed a notice of disagreement (NOD) in January 2017, has additional claims for right and left shoulder disabilities in appellate status.  These claims are not yet certified to the Board.  The RO responded to the NOD and continues to develop these issues.  Currently, the Board declines to take jurisdiction over them.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record, including a Skin Diseases Disability Benefits Questionnaire completed by Dr. T. E., documents the Veteran currently has diagnoses of basal cell carcinoma and actinic keratosis.  In his December 2014 claim, the Veteran asserted his condition is related to exposure to "Agent Orange."  He also claimed the first removal of basal cell carcinoma occurred in April 1971, only a few months after his separation from service.  In his January 2016 appeal to the Board, the Veteran stated in "early 1971" he sought treatment for an irritation of the right side of his neck.  He saw his family doctor, who is now deceased, and a dermatologist, whose name he cannot recall.  He reports the skin irritation was removed and identified as basal cell carcinoma.  An additional surgery was performed to ensure complete excision of the cancer.  

The Veteran is competent to report undergoing surgery to remove a skin growth within months of leaving active service.  The surgery is an indication that the Veteran's current skin disability might be directly linked to his service.  However, there is insufficient medical evidence of record to decide the claim.  The VA's duty to assist has been triggered and a VA examination must be provided.  Id.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify medical providers who treated him for his skin condition prior to 2007.  If appropriate, ask the Veteran to authorize the release of these medical records and make reasonable attempts to obtain them.

2.  Associate any available outstanding medical records with the file.

3.  Schedule the Veteran with an appropriate medical provider for an examination to determine the etiology of his current skin disability, to include basal cell carcinoma and actinic keratosis.  The examiner is asked to provide his/her opinion as to whether it is at least as likely as not (50% probability or greater) that the Veteran's current skin disability began in or is otherwise related to his active service, to include his presumed exposure to herbicide agents.
The examiner is advised that the Veteran is competent to report instances of receiving medical treatment, including undergoing surgery, for skin issues.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for a skin disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



